Hawes, Justice,
dissenting. I would concede without argument that the provision in the will of the testatrix bequeathing the rest and residue of her estate to the trustees of St. Joseph Orphanage at Washington, Georgia, and their successors in office is, on its face, unambiguous. However, I submit that whether the testatrix possessed a general charitable intent is not apparent from the language contained on the face of the will and that the cases relied on by the majority are inapplicable to this case. "When called upon to construe a will, the court may hear parol evidence of the circumstances surrounding the testator at the time of its execution; so the court may hear parol evidence to explain all ambiguities, both latent and patent.” Code § 113-807. It is well established that where on account of the circumstances arising extraneous to the will itself the intent of the testator is rendered uncertain, evidence as to the situation, circumstances, family relationships, affections of the testator for members of his family or for his friends, or his animus toward them are material to show his intent, and evidence thereof is always admissible to aid in the construction of his will and to aid the court in arriving at his true intent with respect to the disposition of his property. Olmstead v. Dunn, 72 Ga. 850 (1 b); Fraser v. Dillon, 78 Ga. 474 (3 SE 695); White v. Holland, 92 Ga. 216, 219 (18 SE 17, 44 ASR 87); MacGregor v. Roux, 198 Ga. 520, 527 (32 SE2d 289).
In Citizens & Southern Nat. Bank v. Clark, 172 Ga. 625, 630 (158 SE 297), Judge Hines, speaking for this court, said: "This court has approved Lord Bacon’s definition of a latent ambiguity, as one 'which seems certain and without ambiguity for anything that appeareth upon the deed or instrument, but there is some collateral matter outside of the deed that breedeth the ambiguity.’ Oliver v. Henderson, 121 Ga. 836, 838 (49 SE 743, 104 ASR 185). So in Walker v. Wells, 25 Ga. 141 (71 AD 164), this court held *435that it could be shown by parol evidence that a grant to 'Berry Stephens, an orphan’ was intended to be a grant to the orphan of Berry Stephens, there being such a person in life, and there being no person answering the first description. Here the language of the grant was on its face plain, and the ambiguity was brought about by the fact that there was no such person answering the description of the grant, but there was a person who was the orphan of Berry Stephens. It was held that the ambiguity could be explained by parol proof.” In my opinion, this case is a classic example of a latent ambiguity, which, under the rule laid down in the case just quoted can only be explained by parol proof.
Goree v. Georgia Industrial Home, 187 Ga. 368 (200 SE 684), in my opinion, is clearly distinguishable from this case. In that case, the charity sought to be benefited by the testator had never had an existence as such. That is not so in this case because it is undisputed that the charity sought to be benefited by the testatrix was in existence at the time she made her will. This distinction was clearly pointed out by this court at the bottom of page 375 and top of page 376 of 187 Ga. where this court rejected the contentions of the appellant that the principle announced in 11 CJ 363, § 77 applied there. I am unwilling to go so far as to hold, as set forth in the quotation from Corpus Juris there, that where a testator makes a bequest to some particular object of charity and the bequest fails because the object designated ceases to exist during the testator’s lifetime the fund never vests in charity at all, the legacy lapses and the doctrine of cy pres has no application. I do not think that it is necessary to go that far. I would only hold that the question of whether the testatrix possessed a general charitable intent is not apparent upon the face of the will and must be determined by a resort to parol evidence under the rules laid down in the authorities which I first cited. In this connection, see, 14 CJS 514, Charities, § 52 c; 15 AmJur2d 144, Charities, §136; Anno. 63 ALR 880; and Anno. 74 ALR 671. For the foregoing reasons, I dissent from the judgment of affirmance. I think the heirs were entitled to their day in court to prove the allegations of their answer that the deceased had no general charitable intent and that the Village of St. Joseph is not such a successor to the *436St. Joseph’s Orphanage at Washington, Georgia, as was intended by the testatrix to take under the circumstances disclosed in this case.
I am authorized to state that Chief Justice Almand and Justice Felton concur in this dissent.